In an action to recover damages for medical malpractice and lack of informed consent, the defendant Paul F. Riska appeals from an order of the Supreme Court, Kings County (Schmidt, *1051J.), dated April 14, 2010, which denied his motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that the order is affirmed, with costs.
The appellant doctor moved for summary judgment dismissing the complaint and all cross claims insofar as asserted against him. The complaint alleged medical malpractice and lack of informed consent. The appellant established, prima facie, his entitlement to judgment as a matter of law. However, in opposition, the affidavit of the plaintiffs expert raised triable issues of fact as to both the medical malpractice and lack of informed consent causes of action (see Thurston v Interfaith Med. Ctr., 66 AD3d 999, 1001 [2009]; Public Health Law § 2805-d; see also Stukas v Streiter, 83 AD3d 18 [2011]).
Accordingly, the Supreme Court properly denied the appellant’s motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him. Dillon, J.E, Balkin, Leventhal and Hall, JJ., concur.